                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                        Plaintiff,              )       No. 18 CR 835-13
                                                )
v.                                              )       Judge Chang
                                                )
WESAM ABDEL FATTAH,                             )       Magistrate Judge Jeffrey Cole
                                                )
                        Defendant.              )

                          MEMORANDUM OPINION AND ORDER

                                         INTRODUCTION


        Ms. Fattah, a Jordanian citizen, (Defendant’s Motion for Release on Conditions, ¶ 1, et seq.,

Dkt. #127), who is in this country illegally, and is or will be facing deportation proceedings, is one

of 14 defendants charged in a three-count indictment pending before Judge Chang. Count I, which

names all the defendants, including Ms. Fattah, charges that the defendants conspired with each other

and with others known and unknown to the Grand Jury to knowingly and intentionally possess with

intent to distribute 500 grams or more of a mixture and substance containing a detectible amount of

cocaine, a Schedule 2 controlled substance, in violation of 21 U.S.C. § 841(a)(h) in violation of 21

U.S.C. § 846. Certain of the other defendants are also Jordanian and are in the United States illegally.

        The government seeks to detain Ms. Fattah under the Bail Reform Act of 1984, while the

defendant insists that under the Act she should be released to the custody of her family, where she

has promised to remain on house arrest, with electronic monitoring. The Motion assures us Ms.

Fattah “has no intention fleeing [sic] and thus be relegated to forever looking over her shoulder

waiting for the United States Government to grab her.” [Dkt. #127, ¶ 16]. Apart from the fact that

                                                    1
Ms. Fattah has done precisely this before,“saying so doesn't make it so....” United States v. 5443

Suffield Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir.2010). “Nothing is simpler than to make

an unsubstantiated allegation.” Parko v. Shell Oil, 739 F.3d 1083, 1086 (7th Cir. 2014).

Unfortunately, the evidence adduced thus far in this case fails to support Ms. Fattah’s lawyer’s

predictions and points to very different conclusions. While judges are not seers, United States v.

Porter, 41 F.3d 68, 70 (2d Cir. 1994), bond decisions necessarily involve prophetic judgments. Ward

v. United States, 76 S.Ct. 1063, 1066 (1956)(Frankfurter, J.). In this case, at least, it is fair to

conclude that “past is prologue,” Shelby Cty., Ala. v. Holder, 570 U.S. 529, 576 (2013); Pan Am.

World Airways, Inc. v. United States, 371 U.S. 296, 310 (1963), and I do not find persuasive the

defendant’s assurances that she will attend all future court proceedings if only she is released on

bond and allowed to live in her father’s house subject to electronic monitoring.

        For the reasons discussed below, I have concluded that the government has shown by a

preponderance of the evidence that no condition or set of conditions will reasonably assure the

appearance of the defendant at trial. See 18 U.S.C. § 3142. In light of this disposition, I do not reach

the government’s additional contention that bond should be denied because it has shown by clear and

convincing proof that no condition or set of conditions will reasonably assure the safety of society.1




        1
          The Bail Reform Act prescribes different burdens of proof depending on whether the question
involves the efficacy of conditions to assure attendance at trial or to assure the safety of the community. If
the former, the standard is a preponderance of the evidence; if the latter, the statute requires that there be
proof by clear and convincing evidence. 18 U.S.C. 3142(f)(2)(B). The latter imposes a greater burden on
the government than the former. Maynard v. Nygren, 332 F.3d 462, 469 (7th Cir.2003). Clear and convincing
evidence is evidence that places “in the ultimate fact-finder an abiding conviction that the truth of ... [the]
factual contentions are ‘highly probable.’” Colorado v. New Mexico, 467 U.S. 310, 316 (1984). See also
United States v. Boos, 329 F.3d 907, 911 (7th Cir. 2003).

                                                      2
                                            ANALYSIS

                                                  A.

       The Bail Reform Act's preference for liberty – a preference that is consistent with and

demanded by our entire heritage – ensures that pretrial detention will occur only in unusual

circumstances. Hamilton v. Lyons, 74 F.3d 99, 105 (5th Cir. 1996). As the Supreme Court has

stressed, "[i]n our society liberty is the norm, and detention prior to trial or without trial is the

carefully limited exception." United States v. Salerno, 481 U.S. 739, 755 (1987). Thus, 18 U.S.C.

§ 3142(a) and (b) provide that a person charged with an offense shall be released on personal

recognizance or upon execution of an unsecured appearance bond, unless further conditions are

necessary to reasonably assure attendance at trial and the safety of the community. The preference

for release accounts for §3142(e)'s "require[ment that] the judge...consider the possibility of less

restrictive alternatives to detention." United States v. Infelise, 934 F.2d 103, 105 (7th Cir.

1991)(Posner, J.). See also United States v. Orta, 760 F.2d 887, 891 (8th Cir. 1985). Doubts

regarding the propriety of release should be resolved in the defendant’s favor. United States v.

Barnett, 986 F.Supp. 385, 392 (W.D. La. 1997)(collecting cases).

       Still, it is essential to recall that bond decisions are inherently judgmental and depend not on

tendentious generalities or assurances, but on a weighing of the comprehensive list of non-exclusive

factors in §3142(g). Thus, the statute requires a judge considering an application of bail to consider:

“the nature and circumstances of the offense charged,” “the weight of the evidence against the

person,” and “the history and characteristics of the person, including,” the person’s “character,

physical and mental condition, family ties, employment, financial resources, length of residence in

the community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

                                                  3
history,” and several other factors. (Emphasis supplied).

        By its plain, spacious terms the Act requires a complete examination of all facets of a

defendant’s history and character. Thus, all of the information that was presented to the court

regarding the defendant’s history of deception, illegal entry and continued residence in the United

States and her calculated lies to authorities are appropriate matters for consideration in determining

whether release on the conditions that have been proposed will reasonably assure the defendant’s

attendance at trial.

        The instant case also involves a presumption that conditions of release will not suffice to

reasonably assure the appearance of the defendant at trial or the safety of the community. The

presumption can be rebutted by the defendant, and it does not take a particularly great quantum of

evidence for the presumption to be rebutted. But even where it is, the presumption does not

disappear from the case. Rather, it continues to weigh in the balance against bail. In other words,

even after a defendant meets his burden of producing some evidence to rebut the presumption, the

presumption does not entirely vanish from the case. See, e.g., United States v. Rodriguez, 950 F.2d

85, 88 (2d Cir. 1991); United States v. Barker, 876 F.2d 475, 476 (5th Cir. 1989);United States v.

Diaz, 777 F.2d 1236, 1237–38 (7th Cir. 1985). As the court put it in United States v. Rangel, 318

F. Supp. 3d 1212, 1216 (E.D. Wash. 2018), “[t]he presumption is not erased when a defendant

proffers evidence to rebut it; rather the presumption ‘remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to the factors listed in

§ 3142(g).’” Accord United States v. Holguin, 791 F.Supp.2d 1082, 1089 (D.N.M. 2011)(“while

Holguin has met her burden of production, the presumption ‘remains a factor for consideration by

the district court in determining whether to release or detain.’”).

                                                  4
       In light of intimations in the defendant’s motion for bond it should be stressed that merely

because Ms. Fattah is charged with a serious crime involving drugs does not mean that, as a matter

of law, she cannot be granted bond. Cf. Salerno, 481 U.S. at 750. Indeed, there are any number of

cases involving crimes of violence or drug trafficking where bond either has been granted or where

the court made clear that bond was at least a theoretical possibility. See Infelise, 934 F.2d at 105;

United States v. Leonti, 326 F.3d 1111, 1114 (9th Cir. 2003); United States v. O’Dell, 204 F.3d 829

(8th Cir. 2000); United States v. Gigantei, 39 F.3d 42, 48 (2nd Cir. 1994); United States v. Mancuso,

726 F.Supp. 1210, 1214 (D.Nev. 1989). In United States v. Ploof, 851 F.2d 7, 11-12 (1st Cir. 1988),

the First Circuit stressed that even where there was serious risk of obstruction, intimidation, threat,

or death to prospective witnesses, detention under the Bail Reform Act still requires showing that

no set of conditions will "reasonably assure" safety. (Emphasis in original). Thus, the decision on

bond in this case is a function of the analysis of all those factors enumerated in §3142. We do not

understand the government’s argument against bond to take a different position or to argue that bond

in this case is solely a function of the crime charged. Quite the contrary.

                                                  B.

       As we noted earlier, supra at 3, the Bail Reform Act requires that there be a examination by

the court of the non-exclusive list of factors set forth in the Act. A careful consideration of these

factors, which includes evidence related to the character and history of the defendant, leads to the

conclusion that release under the conditions proposed by the defendant is not appropriate.

       Ms. Fattah is a citizen of Jordan, who it is conceded entered the United States illegally in Los

Angeles in about January 2014. She was denied permission to enter the country and was placed on

what is figuratively referred to as “port parole.” She was allowed to leave the custody of immigration

                                                  5
authorities after solemnly promising to return immediately to Jordan. She did not, but stayed in the

country illegally over the next five years.

        Five months later, on about May 1, 2014, she was picked up by the local police in Los

Angeles for possession of a controlled substance and turned over to ICE. She again solemnly

promised to leave and was again released. She did not leave, but rather went into hiding in the

United States and is now charged by the grand jury with a serious drug offense. Her present lawyer

represents that she hired an immigration lawyer in early 2016 – nearly three years ago – but

conceded, in response to my questions, that nothing formal has been done in any court and that no

asylum application has been filed. The lawyer was, Mr. Beaumont claimed, “getting ready.” She had

not, Mr. Beaumont said, received materials that she had long sought and which she believed were

necessary in order to initiate formal action. Be that as it may, the undeniable reality is that Ms. Fattah

entered the United States illegally and falsely promised governmental officials on two separate

occasions that she would promptly leave the United States voluntarily. She did not and has now been

indicted. An unfavorable outcome to any immigration proceeding based on her illegal status – and

what ultimately may occur in this case in the event of a guilty finding – cannot be ignored. The

defendant simply cannot predict with any certainty that things will go her way in an immigration

court and that she will be allowed to stay in the United States. Hence, there is a significant motive

to flee as she twice did successfully in the past – despite her solemn assurances that she would leave

the United States.

        While the defendant has stressed that since she is now three months pregnant, release on the

conditions that she has proposed not only is appropriate but would be far more faithful to the Bail

Reform Act’s preference for liberty. Ms. Fattah has offered not a shred of medical or other evidence

                                                    6
that her condition cannot be appropriately accommodated in a jail setting, and she has wisely not

suggested that pregnancy is a condition that automatically entitles one to release on conditions. It

is not. Not only does the Bail Reform Act not require that a pregnant woman be released on bond,

United States v. Doe, 520 F. App'x 921, 922 (11th Cir. 2013); United States v. Lavandier, 14 F.

Supp. 2d 169, 174 (D.P.R. 1998), the Act, by its terms and structure, requires individual assessment

of the history, background, and character of the defendant. Mechanical, a priori rules are

inconsistent with the Act, itself. Daves v. Dallas Cty., Texas, 341 F. Supp. 3d 688 (N.D. Tex. 2018).

        In Holguin, the defendant argued that her pregnancy made it unlikely that she would flee and

that accordingly, bond should be granted. The court disagreed and in an extensive and thoughtful

Opinion concluded the defendant was a flight risk and denied bond despite the fact that the

defendant, as here, offered to be placed on electronic monitoring.

        As an aside, it is not without significance that the evidence at the bond hearing in the instant

case showed that the defendant, who has focused on the fact that she is (three months) pregnant, has

only lived intermittently (at best) with her first child, who has been living with the defendant’s

parents. Moreover, although pregnant, the defendant has admitted to smoking marijuana within the

past several days before she was taken into custody and also admitted that she has a few drinks on

weekends. Although she claimed she “used to smoke marijuana” she insists she does not “do so

regularly” now. (Emphasis supplied).2 This behavior at least raises questions regarding Ms. Fattah’s

insistence that release on bond is necessary to protect her unborn child. In the last analysis, Ms.


        2
           There is a good deal of medical thought that any ingestion of marijuana or alcohol is
contraindicated during pregnancy. The argument is not that this conduct is a disqualifier for bond. It is not.
Rather, in light of the defendant’s inordinate focus on her pregnancy and the health of her unborn child, it
is not without some significance that she has not abstained from marijuana or alcohol. The defendant also
refused to give a urine sample which would have tested for opiates and other drugs.

                                                      7
Fattah’s pregnancy is not a conclusive factor in determining whether release on conditions proposed

by Ms. Fattah would reasonably assure her attendance at trial.

       While the defendant does not dispute that her prior lies and deceptions to authorities are

factors that can be considered on the question of bond, it is her position that they really should not

count for much and that her current assurances through her lawyer that she will not flee if she is

granted bond should control. I do not agree with those exceedingly partisan conclusions, which in

this case, are at odds with § 3142 and with common sense and human experience, which always have

a role to play in the solution of legal problems, see, e.g., United States v. Montoya De Hernandez,

473 U.S. 531, 542 (1985); United States v. Reichling, 781 F.3d 883 (7th Cir. 2015); Cooney v.

Rossiter, 583 F.3d 967, 971 (7th Cir. 2009); National Amusements, Inc. v. Town of Dedham, 43 F.3d

731, 743 (1st Cir. 1995); Greenstone v. Cambex Corp., 975 F.2d 22, 26 (1st Cir. 1992) (Breyer,

C.J.); United States v. Ali, 952 F.2d 405 (7th Cir. 1992); Posner, How Judges Think, 116 (Harvard

University Press 2008) – including bond decisions. United States v. Clark, 865 F.2d 1433, 1437 (4th

Cir. 1989); United States v. Malekzadeh, 789 F.2d 850, 852 (11th Cir.1986);United States v.

Carswell, 144 F. Supp. 2d 123, 135 (N.D.N.Y. 2001);United States v. Chappelle, 51 F. Supp. 2d

703, 706 (E.D. Va. 1999).

       Past behavior is often prologue and is a proper predictive criterion to be employed in

determining whether a person will abide by his or her present promises. In my view, the present

circumstances and Ms. Fattah’s undisputed history support the government’s argument that release

on the conditions she has proposed would not reasonably assure her attendance at trial. The crime

with which Ms. Fattah is presently charged is extremely serious, and given the circumstances of the

defendant’s present situation the motive to again flee is obvious and undeniable. It is no answer to

                                                  8
say, as does Ms. Fattah, that she does not want to return to Jordan and likes the United States. That

argument calls to mind what Judge Easterbrook has said in another context,"So What?...Who

cares?...True, but irrelevant."Israel Travel Advis. Serv. v. Israel Iden. Tours, 61 F.3d 1250, 1259 (7th

Cir. 1995). Her insistence that she will not flee to Jordan may well be true but it is quite beside the

point. That is an empty and quite meaningless promise. The United States is a massive country with

ample places and opportunities for a fugitive to conceal herself – as Ms. Fattah’s history shows.

Thus, her present insistence that she will not flee and will abide by her present promises ill comports

with her prior lies and deceptions, which may appropriately be considered.

        The desire to be and remain in this country is shared by countless people, no matter their

citizenship. But it is certainly not the inevitable basis for a favorable bond decision. Or else, virtually

everyone would get bond. The question is not whether Ms. Fattah likes it here (and dislikes Jordan),

but whether the conditions she proposes will reasonably assure her attendance at trial. I conclude that

under the unique circumstances of this case, they will not, and that there is a serious and intolerable

risk that Ms. Fattah, if placed on bond, will, as she has done in the past, flee and attempt to conceal

herself somewhere in the United States.

        I reject Ms. Fattah’s unpersuasive contention that her retention of immigration counsel

several years ago and her claimed willingness to now aid prosecutors in this case are factors that

inexorably require a favorable bond decision. They most assuredly do not. It may be noted that the

crime that has been indicted in this case occurred during the time that Ms. Fattah insists she had

retained immigration counsel to act on her behalf.

        In light of the defendant’s argument, it bears repeating that the government’s position is not

that “because of her current residency status” “the defendant is a flight risk.” [Dkt. #217 at ¶ 6].

                                                    9
Indeed, the government has acknowledged that residency status standing alone is not a basis for

denial of bond. But, it is equally true, as the defendant concedes, that immigration status may be

considered as one element in the determination of risk of flight. [Dkt. #127 at ¶ 14]. It does not seem

open to real question that if the defendant were to be convicted on the present charges, the likelihood

of her deportation (to Jordan) seems, if not inevitable, at least likely. Of course, it is impossible to

forecast the future with certainty, but Ms. Fattah would certainly be faced with the risk not only to

her liberty but to her ability to remain in the United States if she were to be convicted. The risk is

also present in light of her illegal entry into the country and her false promises to leave. While it is

perhaps uncertain as to what the outcome of these situations may be, Ms. Fattah certainly cannot

assume that all will turn out favorably to her. Thus, there is an obvious and significant risk in this

case that release on the conditions proposed by Ms. Fattah would not reasonably assure her

attendance at trial on the charges returned by the Grand Jury.

                                          CONCLUSION

        Careful review of the statutory factors under the Bail Reform Act leads to the firm conclusion

that bond in this case is inconsistent with the goals of the Act. The government has shown by a

preponderance of the evidence that the conditions proposed by Ms. Fattah will not reasonably assure

her attendance at trial. Accordingly, the defendant’s motion for bond is denied, and the government’s

motion for detention based upon risk of flight is granted. I do not reach the question of whether the

government has shown by clear and convincing evidence that denial of bond is required to assure

the safety of the community.




                                                  10
                ENTERED:_____________________________________
                         UNITED STATES MAGISTRATE JUDGE
DATE: 1/16/19




                       11
